UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2232



MISRAK AYALEW,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order for the Board of Immigration
Appeals. (A77-881-300)


Submitted:   July 29, 2003                 Decided:   August 12, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mikre-Michael Ayelle, Arlington, Virginia, for Petitioner. Peter
D. Keisler, Assistant Attorney General, Civil Division, Linda S.
Wernery, Senior Litigation Counsel, John M. McAdams, Jr., Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Misrak Ayalew, a native and citizen of Ethiopia, petitions for

review from the Board of Immigration Appeals’ (“Board”) order

denying her motion to reconsider and reconsider en banc.          We have

reviewed the administrative record and the Board’s order and find

that the Board did not abuse its discretion in denying Ayalew’s

motion to reconsider.        See 8 C.F.R. § 1003.2(a) (2003); INS v.

Doherty, 502 U.S. 314, 323-24 (1992).            Accordingly, we deny the

petition for review on the reasoning of the Board.             See In re:

Ayalew, No. A77-881-300 (B.I.A. Sept. 24, 2002).          We dispense with

oral    argument   because   the   facts   and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           PETITION DENIED




                                     2